          Case 2:18-cv-03566-DJH Document 44 Filed 05/11/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       TDBBS LLC,                                     No. CV-18-03566-PHX-DJH
10                    Plaintiff,                        ORDER
11       v.
12       Timothy Fabits,
13                    Defendant.
14
15            This matter is before the Court on the Parties’ Third1 Joint Stipulation to Extend
16   Case Management Deadlines (Doc. 43). This case was removed to this Court on October
17   26, 2018 (Doc. 1) and a Scheduling Order was issued on January 22, 2019 (Doc. 23). Since
18   that time, the parties have requested and received no less than five months of extensions of
19   their case management deadlines. They now request another six months to complete fact
20   discovery and to file their dispositive motions. The Court finds that there is insufficient
21   cause to grant such a lengthy extension. The Court will afford the parties one more 90-day
22   extension to their current deadlines, but the parties should be on notice that absent
23   extraordinary circumstances, no further extensions will be granted.
24
              IT IS ORDERED the deadlines are extended as follows:
25
              1. The deadline for completing fact discovery: September 25, 2020
26
              2. The deadline for filing dispositive motions: November 20, 2020
27
28   1
      The Court notes that this is actually the parties’ fourth request for an extension of their
     case management deadlines. (See Docs. 30, 34, 39, 43).
      Case 2:18-cv-03566-DJH Document 44 Filed 05/11/20 Page 2 of 2



 1         IT IS FURTHER ORDERED that the remainder of the parties’ Rule 16
 2   Scheduling Order (Doc. 23) is AFFIRMED.
 3         Dated this 11th day of May, 2020.
 4
 5
 6
                                               Honorable Diane J. Humetewa
 7                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
